Citation Nr: 0947037	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left base of the tongue, claimed as trachea 
cancer as a result of herbicide exposure.  

2.  Entitlement to service connection for damage to the 
saliva glands, to include as secondary to squamous cell 
carcinoma.  

3.  Entitlement to service connection for damage to the taste 
buds, to include as secondary to squamous cell carcinoma.  

4.  Entitlement to service connection for trouble breathing, 
to include as secondary to squamous cell carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1954 to 
September 1957 and from July 1958 to July 1975.  

The service records show that the Veteran served in the 
Republic of Vietnam from August 1965 to August 1966 and from 
August 1968 to August 1969.  He was awarded a Combat 
Infantryman's Badge and a Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 of 
the RO that denied service connection for squamous cell 
carcinoma of the tongue, and damage to the saliva glands, 
taste buds, and trouble breathing to include as secondary to 
squamous cell carcinoma.  

In October 2007, the Board denied service connection for a 
disability manifested by shaking and tingling.  The Board 
remanded the remaining issues on appeal to the RO.  

The Veteran presented testimony at a hearing before a 
Veterans Law Judge in January 2007.  A transcript of the 
hearing is associated with the Veteran's claims folder.  
Subsequent to the hearing, the Veterans Law Judge left the 
employ of the Board.  

The Board offered the Veteran another opportunity for a 
hearing before the Board.  The Veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge in 
October 2009.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

At the hearing before the Board in October 2009, the Veteran 
submitted additional evidence in support of his claim to the 
Board and waived his right to have the case remanded to the 
RO for review of the additional evidence.  Therefore, the 
Board finds that a remand for the RO's initial consideration 
of this evidence is not required and the Board may proceed 
with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  

In October 2009, the Board remanded the case to the RO for 
additional development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As noted in the October 2007 Board decision and remand, the 
Veteran has raised a claim for entitlement to service 
connection for squamous cell carcinoma of the tonsil, 
diagnosed in April 2005.  See the March 2006 private medical 
opinion.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.

2.  The currently demonstrated residuals of squamous cell 
carcinoma of the left base of the tongue and right tonsil and 
oropharynx is shown as likely as not to be due to the 
Veteran's exposure to herbicides while serving in the 
Republic of Vietnam.  

3.  The currently demonstrated damage to the saliva glands 
and dysgeusia (damage to taste buds) are shown to be 
residuals of treatment rendered the Veteran in treatment of 
the squamous cell carcinoma of the tongue. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested squamous cell carcinoma of the tongue 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by damage to the saliva glands and 
dysgeusia (damage to taste buds) is proximately due to or the 
result of the service-connected residuals of squamous cell 
carcinoma of the tongue.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the claim for service connection for the residuals 
of squamous cell carcinoma of the tongue, in view of the 
Board's favorable decision in these appeals, further 
assistance is unnecessary to aid the Veteran in 
substantiating this claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a malignant tumor became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective on October 10, 2006, the section heading of 
38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level."  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  


Analysis

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

In this case, the record reflects that the Veteran served in 
the Republic of Vietnam during the relevant time period.  
Therefore, he is presumed to have been exposed to herbicides.  

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  

The Secretary's determination must be based on consideration 
of NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  

As a result of this ongoing research, certain diseases have 
been found to be associated with exposure to herbicide agents 
and will be presumed by VA to have been incurred in service 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by NAS.  NAS conducts studies to "summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Reports from NAS are submitted at two-year intervals to 
reflect the most recent findings.  Based on input from the 
NAS reports, the Congress amends the statutory provisions of 
the Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.  

In this case, the latest update was published in 2007.  In 
June 2007, the Secretary reviewed all available evidence and 
the NAS analysis, and found that the credible evidence 
against an association between herbicide exposure and oral, 
nasal and pharyngeal cancers outweighed the credible evidence 
of such an association and determined that a positive 
association did not exist.  72 Fed. Reg. 32395, 32397 (June 
12, 2007).  

However, it was noted that oral, nasal and pharyngeal cancers 
were relatively rare in the United States and difficult to 
study epidemiologically.  Squamous cell carcinoma of the left 
base of the tongue, right tonsil or oropharynx is not among 
the diseases found to have a scientific relationship such 
that it can be presumed that exposure to herbicides used in 
Vietnam during the Vietnam era is a cause of the diseases.  
See 72 Fed. Reg. 32395-32407 (2007).  

Thus, it may not be presumed that the Veteran's squamous cell 
carcinoma of the tongue is linked to herbicide exposure.  

Although a presumptive link between squamous cell carcinoma 
of the tongue and active service is not established, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Veteran's service treatment records are negative for 
squamous cell carcinoma or other forms of cancer.  Post-
service medical evidence makes no mention of treatment for 
cancer until 2001, at which point squamous cell carcinoma of 
the tongue was diagnosed.  

The Veteran submitted a private medical opinion which relates 
the squamous cell carcinoma of the left base of the tongue, 
the right tonsil and oropharynx to the herbicide exposure in 
service.  

In a March 2006 opinion, a Head and Neck Surgical Oncologist 
of the University of Alabama at Birmingham, opined that it 
was impossible to distinguish between the sites of the upper 
aero-digestive tract with respect to cause or association.  

The medical specialist added that the tissue of the upper 
aero-digestive tract was similar to laryngeal tissue and 
concluded that agents that caused laryngeal cancer most 
likely would cause oropharyngeal cancer including tonsil 
cancer.  He added that the agents that might cause laryngeal 
cancer "most likely" would cause oropharyngeal cancer.  

In medical opinions dated in June 2006 and April 2009, a VA 
physician concurred with the private medical opinion and 
stated that, because of the similar tissue in the mouth, 
pharynx, nose, larynx, lungs and esophagus, any agent that 
would be considered to be a carcinogenic to any of these 
structures would be carcinogenic to all structures.  

On review of the facts in this case, and given the opinions 
of the Head and Neck Surgical Oncologist and a VA physician 
that tend to relate the squamous cell carcinoma of the 
tongue, tonsil and oropharynx to his herbicide exposure in 
service, the Board finds that the evidence is in relative 
equipoise in showing that the Veteran's cancer involving 
multiple sites of the upper respiratory system as likely as 
not is due to his exposure to Agent Orange during two tours 
of active duty in the Republic of Vietnam.  

The Board is also required to resolve all reasonable doubt in 
favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Accordingly, service connection for squamous cell 
carcinoma of the tongue is granted.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran asserts that the damage to the saliva glands and 
damage to his taste buds was caused by the treatment he 
received for his squamous cell carcinoma of the tongue and 
subsequent treatment of this carcinoma.  

There is competent medical evidence of a causal relationship 
between these claimed manifestations and the treatment for 
the squamous cell carcinoma of the tongue.  In an April 2009 
VA examination report, the VA examiner noted that the Veteran 
underwent laser excision and radiation therapy for the 
squamous cell carcinoma of the tongue.  

The examiner indicated that, following the radiation therapy, 
the Veteran had a complete loss of taste and damage to his 
salivary glands in that he produced no saliva at this time.  

The diagnoses, in pertinent part, were status post carcinoma 
of the base of the tongue (primary), status post carcinoma of 
the tonsil, status post carcinoma of the pharynx, status post 
radiation therapy, residual anosmia and dysgeusia secondary 
to radiation therapy, and residual loss of salivary gland 
function secondary to radiation therapy.  

The examiner opined that the treatment that resulted from 
these cancers resulted in the loss of salivary gland 
functioning.   

Based on the April 2009 VA examiner's medical opinion, the 
Board finds that disabilities manifested by damage to the 
salivary glands and the dysgeusia (damage to taste buds) are 
at least as likely as not to have been caused by the now 
service-connected squamous cell carcinoma of the tongue.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Thus, on the facts presented in this case, service connection 
for manifestations of damage to the salivary glands and the 
dysgeusia (damage to taste buds) as due to and the result of 
the squamous cell carcinoma of the left base of the tongue, 
right tonsil and oropharynx is warranted.  




ORDER

Service connection for the residuals of squamous cell 
carcinoma of the base of the left tongue, right tonsil and 
oropharynx is granted.  

Secondary service connection for damage to the salivary 
glands and the dysgeusia (damage to taste buds) is granted.  


REMAND

Regarding the claim for service connection for a disability 
manifested by trouble breathing due to squamous cell 
carcinoma of the tongue, the Board finds that additional 
development is necessary before a decision can be made on the 
merits.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Veteran contends that, since he had squamous cell 
carcinoma of the tongue and the radiation therapy, he has had 
trouble breathing.  The Veteran is competent to report 
observable symptoms and a continuity of symptomatology.  
Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002). 

The Veteran was afforded a VA examination in April 2009.  
However, the VA examiner did not render a medical opinion as 
to whether the squamous cell carcinoma of the tongue caused 
or resulted in a disability manifested by trouble breathing 
or other respiratory condition.  Service connection also may 
be granted for disability that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

The Board finds that the RO should obtain a medical opinion 
as to whether the residuals of the squamous cell carcinoma of 
the tongue include any secondary respiratory condition 
manifested trouble breathing.  

Accordingly, the RO should provide the Veteran's claim folder 
to the examiner and the examiner should review the claims 
folder in connection with the preparation of the addendum and 
additional medical opinion.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate to 
contact the physician who conducted the 
April 2009 VA examination (or if he is no 
longer available, a suitable replacement) 
to prepare an addendum to the VA medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the residuals 
of squamous cell carcinoma of the tongue 
and subsequent radiation therapy include 
a disability manifested by impaired or 
difficulty in breathing.  The Veteran's 
VA claims folder must be made available 
to the examiner for review in connection 
with the preparation of the medical 
opinion and addendum.  

The examiner should report all current 
disabilities manifested by trouble 
breathing.  If the examiner finds that 
the breathing disorder is aggravated by a 
service-connected disability, the 
examiner should indicate the degree of 
disability due to the aggravation.  (The 
examiner should be aware that aggravation 
of a disability requires that the 
disability underwent a permanent increase 
of the severity of the underlying 
pathology of the condition, as opposed to 
a temporary exacerbation or intermittent 
flare-up of the associated symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  The examiner should provide a 
rationale for the opinions.  The Veteran 
should be afforded an examination if 
deemed necessary by the examiner.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the issue of service connection for 
claimed breathing difficulty in light of 
all the evidence of record.  If any 
benefit sought on appeal is  not granted, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative.  They should be 
afforded a reasonable opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


